Luke, J.
1. The making of an oral motion for a new trial in the municipal court of the city of Macon, as provided for by the act of 1913 (Georgia Laws, 1913, p. 252), is a cumulative remedy, and does not defeat the right of certiorari. Johnson v. James, 19 Ga. App. 118 (91 S. E. 220).
2. Eor none of the reasons assigned was it proper to dismiss the writ of certiorari without hearing the merits of the same as shown by the petition and the answer.

Judgment reversed.


Wade, C. J., and Jenkins, J., concur.